Notice of Pre-AIA  or AIA  Status
CONTINUATION OF BOX 7 and BOX 12
Regarding Applicant’s contention that Player provides no motivation for a skilled artisan to modify the compounds to reach the instantly claimed, Applicant is reminded of MPEP 2143 wherein the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. One such rationale is (E) “Obvious to try”- choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. 
As discussed in the previous Office Actions, Applicant is reminded that it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).” In the present case, Player teaches that moiety R2 on the benzimidazole ring (which corresponds to R1, R2 and R3 in Formula (l)) is variable, with only non-hydrogen substituents embraced within the genus. Player also teaches that the linker “L” moiety is variable and variability is amendable to substitution. As a C1 alkyl linker one of 8 possible substitution patterns embraced within the genus of L, said skilled artisan would have readily selected the R2 substitution pattern and C1 alkyl “L” linker within Player, arriving at the instantly claimed compounds with a reasonable expectation of success. 
 
Applicant next argues that the therapeutic target of the instantly claimed compounds differs from that of Player, and as such, a skilled artisan would not have sought to modify compounds of Player that comprise a differing therapeutic effect in order to arrive at the claimed compounds. The examiner remains unpersuaded. As discussed in the previous Office Actions, the differences between the compounds of Player and instant formula (I) is that the working embodiments of Player exemplify linker L as a C2 (-(CH2)2-) linker group “L”, respectively, linking the benzimidazole core and the phenyl ring, wherein instant formula (I) contains a C1 (-(CH2)-) group linking the benzimidazole core and the phenyl ring.  In other words, the presently claimed compounds and compounds of Player above are “homologs”: Please also see MPEP §2144.09, which states that compounds that are homologs (e.g., compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2-groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar pharmacologic properties.  It is recognized that “[A] prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties." In re Deuel, 51 F.3d at 1558, USPQ 2d. at 1214. Considering the C1 alkyl linker one of 8 possible substitution patterns embraced within the genus of L, said skilled artisan would have readily selected the R2 substitution pattern and C1 alkyl “L” linker within Player arriving at the claimed compounds. Said skilled artisan would have also presumed that the close structural compounds would also possess similar pharmacologic properties to that of Player. While Applicant argues that the compound of the present claims and those of Player are not homologs as indicated above as modification of the core structure could lead to significant changes of properties, Applicant has failed to provide factual evidence that said C1 alkyl subgenus embodied within Player do not comprise similar pharmacological properties as the C2 linker working embodiments provided by Player.    
Applicant additionally argues that by making changes to the linker L of Player from a C2 alkyl chain to a C1 alkyl chain, the Office disregards the variability of linker L and A together. The examiner remains unpersuaded, as the structural limitations of linker L and arylsulfonyl ring A  embraced within the present claims are all taught within the prior art of Player. Consistent with the reasoning applied above, said artisan would have found it prima facie obvious to select various R2 substituents and C1 alkyl linker for within the prior art of Player above, arriving at the claimed compounds yielding no more than one would expect from such an arrangement. Therefore, the rejection of record is maintained. 
/GEORGE W KOSTURKO/           Examiner, Art Unit 1628                                                                                                                                                                                             

/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628